UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-6816



ROBERT BIGGS,

                                             Plaintiff - Appellant,

         versus

NURSE CARTWRIGHT; MR. WEEKS,

                                          Defendants - Appellees,

         and

WILLIAM C. MEADOWS; SUPERINTENDENT BARNES,

                                                        Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, District
Judge. (CA-93-17-BR)

Submitted:   September 10, 1996      Decided:   September 24, 1996


Before ERVIN and WILKINS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Biggs, Appellant Pro Se. James Peeler Smith, Assistant
Attorney General, David L. Woodard, NORTH CAROLINA DEPARTMENT OF
JUSTICE, Raleigh, North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion accepting the magis-

trate judge's recommendation and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Biggs v.
Cartwright, No. CA-93-17-BR (E.D.N.C. May 10, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                3